 Case 19-02005       Doc 25     Filed 06/12/19     Entered 06/12/19 16:26:21         Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
____________________________________
IN RE:                               )  CASE NO.                            18-21993 (JJT)
                                    )
RICHARD P. SIMONE,                  )   CHAPTER                             7
      DEBTOR.                       )
____________________________________)
ANDREW WOOLF, ANDREW KATZ, )
AND ELENA VAGNEROVA,                )   ADV. PRO. NO.                       19-02005 (JJT)
      PLAINTIFFS                    )
                                    )   RE: ECF NOS.                        1, 9, 10, 17
V.                                  )
                                    )
RICHARD P. SIMONE,                  )
      DEFENDANT.                     )
____________________________________)

                   RULING DENYING DEFENDANT’S MOTION TO
                 STRIKE AND SUSTAINING PLAINTIFFS’ OBJECTION

   I.      INTRODUCTION

        On March 15, 2019, Andrew Woolf, Andrew Katz, and Elena Vagnerova (collectively,

“Plaintiffs”) brought the present Adversary Proceeding by filing the 80-page Complaint (ECF No.

1) against Richard P. Simone (“Debtor”) for fraud. They seek to have this Court either deem certain

debt owed to them nondischargeable under 11 U.S.C. §§ 523(a)(2)(A)–(B), (4), and (6) or,

alternatively, deny the Debtor’s discharge pursuant to 11 U.S.C. §§ 727(a)(3) and (4)(A). On April

24, 2019, the Debtor filed a Motion to Strike Various Allegations of the Complaint (“Motion to

Strike,” ECF No. 9) with a supporting Memorandum of Law (ECF No. 10) arguing (1) that the

Plaintiffs’ Complaint includes several pages and exhibits that violate the Federal Rules of Evidence

and (2) that the Complaint is unduly burdensome under Fed. R. Civ. P. 8(d)(1). The Plaintiffs

interposed an Objection to the Motion to Strike (ECF No. 17) on May 15, 2019. Shortly thereafter,
 Case 19-02005          Doc 25     Filed 06/12/19       Entered 06/12/19 16:26:21     Page 2 of 5



the Court held hearings on the dispute on May 16, 2019 and June 12, 2019. For the following

reasons, the Court SUSTAINS the objection and DENIES the Motion to Strike.

    II.       JURISDICTION

           This Court has subject matter jurisdiction over this Adversary Proceeding pursuant to 28

U.S.C. §§ 157 and 1334 and 11 U.S.C. § 523. This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(I) and (J). Venue is proper under 28 U.S.C. § 1409(a). The parties consent to entry of

final orders and judgment in this Adversary Proceeding. Compl. 2, ECF No. 1; Mot. to Strike 2,

ECF No. 9.

    III.      BACKGROUND FACTS

           The Plaintiffs allege that they hold a combined total of $495,000.00 in general unsecured

claims against the Debtor from a fraudulent, fake, and non-existent real estate transaction that they

entered into with the Debtor, beginning in 2007.

           As alleged in the Complaint, the Debtor was a stock broker in the 1990s and eventually

pled guilty to multiple white collar crimes in New York State Court, serving time in prison. He

was disbarred by the SEC and National Association of Securities Dealers and prohibited from

associating with any broker dealer. In 2007, he allegedly approached the Plaintiffs with an

investment opportunity to purchase an entire floor of a preconstructed building in Dubai. The

Plaintiffs wired a collective $495,000.00 to his accomplices. In exchange, the Plaintiffs were to

receive a share of the investment and rents from the property. The Debtor allegedly provided two

fake contracts to the Plaintiffs to evidence the real estate transaction and made several false

statements about the other investors providing additional funds for the building and the progress

of the project.




                                                    2
 Case 19-02005        Doc 25     Filed 06/12/19       Entered 06/12/19 16:26:21        Page 3 of 5



         The Debtor argues that numerous, detailed allegations in the Complaint are prejudicial or

immaterial surplusage and should be struck from the Complaint.

   IV.      CONCLUSIONS OF LAW

         A motion to strike may be granted where a pleading contains “redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Disfavorably viewed and rarely granted,

motions to strike carry a heavy burden, and the Debtor faces an uphill battle in challenging the

Complaint. In re Lehman Bros. Holdings Inc., 474 B.R. 441, 446 (Bankr. S.D.N.Y. 2012). To

prevail, the Debtor will need to show that: “(1) no evidence in support of the allegations would be

admissible; (2) that the allegations have no bearing on the issues in the case; and (3) that to permit

the allegations to stand would result in prejudice to the movant.” Tucker v. Am. Int’l Grp., Inc.,

936 F. Supp. 2d 1, 16 (D. Conn. 2013) (citations and internal quotation marks omitted); see

also Lipsky v. Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976) (“[C]ourts should

not tamper with the pleadings unless there is a strong reason for so doing.” (citations omitted)).

         “Evidentiary questions . . . should especially be avoided at such a preliminary stage of the

proceedings. Usually the questions of relevancy and admissibility in general require the context of

an ongoing and unfolding trial in which to be properly decided.” Lipsky, 551 F.2d at 893.

Evidential facts that provide background or insight to the complaint as a whole or on the

relationship between the parties need not be stricken. Nextel of N.Y., Inc. v. City of Mount Vernon,

361 F. Supp. 2d 336, 340 (S.D.N.Y. 2005). “A motion to strike based on inadmissibility of

evidence will fail if there is any possibility that the pleading could form the basis for admissible

evidence.” Lehman Bros. Commercial Corp. v. China Int’l United Petroleum & Chems. Co., No.

94-8304, 1995 WL 380106, at *2 (S.D.N.Y. June 26, 1995) (citation and internal quotation marks

omitted).



                                                  3
 Case 19-02005        Doc 25      Filed 06/12/19       Entered 06/12/19 16:26:21         Page 4 of 5



        Much of the Complaint includes testimony from prior judicial proceedings, comparison of

handwriting samples and contracts, some hearsay, and argument to be made at trial. The Complaint

also includes information about the Debtor’s past criminal and civil history. As the Plaintiffs allege

fraud, a heightened specificity is required, and the proper pleadings standard is laid out in Fed. R.

Civ. P. 9(b). See, e.g., Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290–91 (2d Cir. 2006). This level

of specificity should be supported by sufficient facts providing an inference of fraudulent intent.

Id. At this juncture, the Court cannot say that any of this material has absolutely no possible bearing

on the serious allegations that the Plaintiffs raise, as much of the evidentiary facts pled provide

context and a clearer picture for the Court as it reads the Complaint. And, as the Plaintiffs admitted

at the June 12, 2019 hearing, a mere allegation in a complaint does not “automatically render[] the

allegation admissible at trial.” Blevins v. Piatt, No. 15-1551, 2015 WL 7878504, at *6 (D. Md.

Dec. 4, 2015).The Debtor has failed to meet its high burden of proof.

        Where the Debtor concerns himself with the prejudice that the allegations could fuel in the

reader, he can rest assured that this Court, as neutral arbiter and factfinder, is able to differentiate

between legal argument and hyperbolic, unduly argumentative assertions best left for trial. To the

extent that the Plaintiffs toe the line and plead evidentiary facts, the Court will determine their

admissibility as the case unfolds at trial.

        To the extent that the Debtor alleges that the Complaint is unduly burdensome, it is well

within the Plaintiffs’ right to thoroughly plead their causes of action. Including more facts than is

necessary to state a claim for relief—in essence, overpleading—is not a reason to grant a motion

to strike. Id. at *6 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2008)). The only

requirement is that “[e]ach allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1)

(emphasis added). Statements “should be short because [u]nnecessary prolixity in a pleading



                                                   4
 Case 19-02005       Doc 25     Filed 06/12/19       Entered 06/12/19 16:26:21        Page 5 of 5



places an unjustified burden on the court and the party who must respond to it because they are

forced to select the relevant material from a mass of verbiage.” Salahuddin v. Cuomo, 861 F.2d

40, 42 (2d Cir. 1988) (citation and internal quotation marks omitted). Plaintiffs’ allegations are

just that, and the fact that it might be challenging for the Debtor to reply to the 318 paragraphs in

the Complaint does not make the Complaint fatal in fact. The Plaintiffs are entitled to tell their

story as they so choose. See 5 CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE

§ 1218 (3d ed. 2019).

   V.      CONCLUSION

        The Objection is SUSTAINED, and the Motion is DENIED in all respects. The Debtor is

DIRECTED to answer the Complaint within fourteen (14) days of this Ruling, so that the matter

may proceed to trial in due course.

IT IS SO ORDERED at Hartford, Connecticut this 12th day of June 2019.




                                                 5
